UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: September 28, 2011 (Date of earliest event reported) Verecloud, Inc. (Exact name of registrant as specified in its charter) CO (State or other jurisdiction of incorporation) 000-52882 (Commission File Number) 26-0578268 (IRS Employer Identification Number) 6560 S. Greenwood Plaza Boulevard, Suite 400 (Address of principal executive offices) (Zip Code) 877-711-6492 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition The following information is furnished pursuant to Item 2.02 (Results of Operations and Financial Condition). This information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On September 28, 2011, Verecloud, Inc. ("Verecloud") issued a press release relating to the results of its operations for the year ended June 30, 2011. A copy of such press release is attached to this Form 8-K as Exhibit 99.1 and hereby incorporated by reference. Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits 99.1 Press Release of Verecloud, Inc. dated September 28, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 28, 2011 VERECLOUD, INC. By: /s/ John McCawley John McCawley Chief Executive Officer Exhibit Index Exhibit No. Description Press Release of Verecloud, Inc. dated September 28, 2011
